Citation Nr: 1609056	
Decision Date: 03/07/16    Archive Date: 03/15/16

DOCKET NO.  09-25 019	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an increased rating greater than 10 percent for recurrent lumbosacral strain.

2.  Entitlement to an increased rating greater than 10 percent prior to August 15, 2014, and greater than 20 percent from August 15, 2014, for right shoulder recurrent rotator cuff tears and multiple surgeries with bursitis.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU) prior to August 15, 2014.


REPRESENTATION

Appellant represented by:	Karl A. Kazmierczak, Esq.



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. J. Houbeck, Counsel


INTRODUCTION

The Veteran had active service from May 1993 to April 1997, from September 1999 to December 2000, and from January 2004 to March 2006.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

The Veteran was afforded a hearing before the undersigned at the RO in August 2013.  A transcript of the proceeding has been associated with the electronic claims file.

The Board remanded the above claims in December 2013 for additional development.  The matter again is before the Board.

In a subsequent October 2014 supplemental statement of the case (SSOC), the RO increased the evaluation for the Veteran's right shoulder disability to 20 percent, effective August 15, 2014.  Since the RO did not assign the maximum disability rating possible, the appeal for higher rating remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993) (where a claimant has filed a notice of disagreement as to an RO decision assigning a particular rating, a subsequent RO decision assigning a higher rating, but less than the maximum available benefit, does not abrogate the pending appeal).

In addition to the above-listed issues, in a May 2014 rating decision the RO denied entitlement to service connection for posttraumatic stress disorder (PTSD), left knee strain, and right knee strain, as well as denied a petition to reopen a claim for entitlement to service connection for a left shoulder disability based on the provision of new and material evidence.  In June 2015, the Veteran submitted a notice of disagreement with the rating decision with respect to those issues. In July 2015, the RO sent the Veteran a letter acknowledging his notice of disagreement with respect to the foregoing issues and the issues are listed as on appeal as a result of the notice of disagreement in the electronic Veterans Appeals Control and Locator System (VACOLS).  Accordingly, as the receipt of the notice of disagreement has been acknowledged by the RO, this situation is distinguishable from Manlincon v. West, 12 Vet. App. 238 (1999), where a notice of disagreement had not been recognized.  As VACOLS and the electronic claims file reflect that the notice of disagreement has been recognized and that additional action is pending at the RO with regard to these disability claims, Manlincon is not applicable in this case.

This appeal was processed using the Veteran's Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  Accordingly, any future consideration of the Veteran's case should take into consideration the existence of these electronic records.

The issues of entitlement to an increased rating for recurrent lumbosacral strain and entitlement to TDIU prior to August 15, 2014 are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  The Veteran is right-hand dominant.

2.  Affording the Veteran the benefit of the doubt, her right shoulder disability, throughout the appellate time period, is manifested by pain, stiffness, fatigue, and limited motion, but not limitation of motion to midway between the side and shoulder level.  


CONCLUSIONS OF LAW

1.  The criteria for a disability rating of 20 percent for right shoulder recurrent rotator cuff tears and multiple surgeries with bursitis have been met for the entire appellate time period.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code (DC) 5299-5201 (2015).

2.  The criteria for a disability rating greater than 20 percent for right shoulder recurrent rotator cuff tears and multiple surgeries with bursitis have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.71a, DC 5299-5201 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

Veterans Claims Assistance Act of 2000 (VCAA)

VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

VCAA letters dated in August 2008 and January 2009 fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b)(1) (2015).  The Veteran was advised that it was ultimately her responsibility to give VA any evidence and information pertaining to the claims.  She was also advised of the information and evidence that VA would attempt to obtain on her behalf.  The letters informed her that additional information or evidence was needed to support her claims, and asked her to send the information or evidence to VA.  The letters also explained to the Veteran how disability ratings and effective dates are determined.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

As noted above, the Veteran also was afforded a hearing before the undersigned during which she presented oral argument in support of her claims.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ/AVLJ/DRO who chairs a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the VLJ fully explained the issues on appeal during the hearing and specifically discussed the basis of the prior determinations, the element(s) of the claims that were lacking to substantiate the claims for benefits, and suggested the submission of evidence that would be beneficial to the Veteran's claims.  Significantly, neither the Veteran nor her representative has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has she identified any prejudice in the conduct of the Board hearings.  By contrast, the hearings focused on the elements necessary to substantiate the claims, and the Veteran, through her testimony, demonstrated that she had actual knowledge of the elements necessary to substantiate her claims.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA treatment records are in the file.  Records from the Social Security Administration (SSA) have been associated with the claims file.  Private records identified by the Veteran have been associated with the claims file, to the extent available.  The Veteran has at no time referenced outstanding records that she wanted VA to obtain or that she felt were relevant to the right shoulder claim.

The duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the appellant.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2015).

The RO provided the Veteran appropriate multiple VA examinations, most recently in August 2014.  As will be discussed in greater detail, the Board finds that the Veteran's lay representations and the other evidence of record better reflect her symptoms and disability level, other than the August 2014 VA examination report.  This report is thorough and supported by the other treatment evidence of record.  The August 2014 examination report discussed the clinical findings and the Veteran's reported history as necessary to rate the disability under the applicable rating criteria.  The examination report also discussed the impact of the disability on the Veteran's daily living.  Based on the examination and the fact there is no rule as to how current an examination must be, the Board concludes the August 2014 examination report and other evidence of record in this case is adequate upon which to base a decision.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

Based on the August 2014 VA examination report, the association of additional records, and the subsequent readjudication of the claims, the Board finds that there has been substantial compliance with its prior remand directives with respect to the right shoulder claim.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Increased Rating

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2015).  Separate DCs identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2015).

The Veteran's entire history is reviewed when making a disability determination.  See 38 C.F.R. § 4.1 (2015).  Where the Veteran timely appealed the rating initially assigned for the service-connected disability within one year of the notice of the establishment of service connection for it, VA must consider whether the Veteran is entitled to "staged" ratings to compensate him or her for times since filing his or her claim when his or her disability may have been more severe than at other times during the course of his or her appeal.  See Fenderson v. West, 12 Vet. App. 119 (1999).  But where service connection has already been established, and increase in the disability rating is at issue, it is the present level of the disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  However, in such cases, when the factual findings show distinct time periods during which a claimant exhibits symptoms of the disability at issue and such symptoms warrant different evaluations, staged evaluations may also be assigned.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

In general, evaluation of a service-connected disability involving a joint rated on limitation of motion requires adequate consideration of functional loss due to pain under 38 C.F.R. § 4.40 and functional loss due to weakness, fatigability, incoordination or pain on movement of a joint under 38 C.F.R. § 4.45.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions of 38 C.F.R. § 4.40 state that disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence of part, or all, of the necessary bones, joints and muscles, or associated structures.  It may also be due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  See 38 C.F.R. § 4.40.  The factors of disability affecting joints are reduction of normal excursion of movements in different planes, weakened movement, excess fatigability, swelling and pain on movement.  See 38 C.F.R. § 4.45.

The evaluation of the same disability under various diagnoses, known as pyramiding, is generally to be avoided.  38 C.F.R. § 4.14 (2015).  The critical element in permitting the assignment of several ratings under various DCs is that none of the symptomatology for any one of the disabilities is duplicative or overlapping with the symptomatology of the other disability.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

The Veteran's right shoulder disability is rated under DCs 5299-5201.  In this regard, the Board notes that hyphenated DCs are used when a rating under one DC requires use of an additional DC to identify the basis for the rating assigned.  38 C.F.R. § 4.27 (2015).  The disability is rated as analogous (DC 5299) to limitation of motion of the shoulder pursuant to DC 5201.  The Veteran contends that the current ratings do not accurately reflect the severity of her disability.  

Under DC 5201, limitation of motion to shoulder level (e.g., flexion to 90 degrees) in the major or minor extremity warrants a 20 percent rating.  Limitation of motion to midway between side and shoulder level (e.g., flexion between 25 to 90 degrees) in the minor extremity warrants a 20 percent rating and a 30 percent rating in the major extremity.  Limitation of motion to 25 degrees from the side in the minor extremity warrants a 30 percent rating and a 40 percent rating in the major extremity.  38 C.F.R. § 4.71, DC 5201 (2015).

Normal ranges of motion of the shoulder are flexion (forward elevation) from 0 to 180 degrees, abduction from 0 to 180 degrees, and both internal and external rotation from 0 to 90 degrees.  38 C.F.R. § 4.71, Plate I.

The evidence of record shows that the Veteran is right-handed.  Therefore, for rating purposes, her right shoulder is considered her major or dominant extremity.  See 38 C.F.R. § 4.69 (2015).

Within one year prior to her claim for increased rating, the Veteran was afforded a VA general medical examination in April 2007.  The Veteran reported intermittent right shoulder pain, on average about three times per week, lasting a few minutes.  The pain occurred when trying to do certain activities.  There was burning on the top part of the scar without radiation.  The pain ranged between a 0 and 5 out of 10.  There was reported weakness, stiffness, swelling, heat, and redness; but no instability, locking, fatigability, lack of endurance, or loss of motion on repetition.  Aggravating factors included turning the steering wheel, using a baseball bat, and lifting objects.  There were no other flare-ups of pain.  She used a sling with a built-in cold patch.  The Veteran also reported being unable to do recreational activities she used to do.  On examination, range of motion of the right shoulder showed forward flexion to 165 degrees, with pain onset at 155 degrees; abduction to 135 degrees, with pain onset at 115 degrees; external rotation to 30 degrees, with pain onset at 10 degrees; and internal rotation to 90 degrees without pain.  There was no ankylosis of the joint.  There was a finding of moderate popping of the joint.  There were two right shoulder scars, one a 6 cm by 0.1 (to 0.5) cm scar and the other 1.2 cm by 0.8 cm.  The scars were not painful, adherent, or inflamed.  One scar was mildly depressed, but both scars were characterized as superficial without skin breakdown or keloid formation.  The scars did not result in limitation of motion.

The Veteran was afforded another VA examination in September 2007.  The Veteran reported pain in the anterior right shoulder, without radiation.  She reported flare-ups of pain with any strenuous activity or overhead work.  The condition overall was gradually getting worse and there were certain movements she would avoid because they hurt.  There were no dislocations or subluxation.  The Veteran was not working, but not due to the right shoulder.  There were no problems with activities of daily living and when she last worked (during active service) she had pain in the shoulder, but it did not prevent her from doing her duty.  She was right-hand dominant.  Range of motion was full without significant pain during the examination.  There was no fatigue, weakness, or lack of endurance.  Repetitive motion testing did not result in decreased motion and the examiner indicated that it would be speculation to estimate the range of motion loss with flare-up.  There was no objective evidence of pain, edema, effusion, instability, weakness, tenderness, redness, heat, abnormal movement, or guarding of movement.  There was no ankylosis.  The diagnosis was rotator cuff tear right shoulder status postop times two with residuals.  

In an August 2008 statement, the Veteran reported that she had to use her left arm to perform certain activities of daily living, such as vacuuming, eating, and driving a car.  

A December 2009 MRI showed a possible right rotator cuff tear in the bursal surface.  

The Veteran was afforded a VA examination in May 2011.  On examination, the Veteran had full range of motion without objective evidence of pain.  Following repetitive range of motion testing there was no difference in the Veteran's motion.  The diagnosis was post rotator cuff repair without bursitis on today's examination.  The Veteran has questioned the adequacy of this examination report, as she has indicated that the examination was cursory in nature and that the report includes multiple inaccuracies.

An October 2011 MRI of the right shoulder showed mild degenerative joint disease of the left acromioclavicular joint with mild impingement and trace subacromial subdeltoid bursitis.  No rotator cuff pathology or abnormality is seen in the glenohumeral joint.  

An August 2013 statement from the Veteran's aunt detailed continuous right shoulder pain and problems.  An August 2013 statement from the Veteran's husband indicated that her right shoulder pain was so severe that she had to sleep in a recliner at night.  

During her August 2013 Board hearing, the Veteran discussed multiple in-service surgeries on the right shoulder, as well as treatment with steroid shots, physical therapy, and a TENS unit.  She discussed painful range of motion at the shoulder level and above, as well as difficulty picking up a gallon of milk.  Her shoulder also caused problems driving and pain while walking.  

The Veteran was afforded a VA examination for the right shoulder in August 2014.  The examiner noted review of the claims file and noted a diagnosis of rotator cuff tear status post two surgical repairs and bursitis.  The Veteran reported that since her last VA examination she had worsening and more frequent pain and stiffness in the shoulder.  She used a pain patch and TENS unit on bad days and reported difficulty driving and doing most household tasks.  She was right-hand dominant.  There were reported flare-ups with more pain with weather changes that resulted in her using more medication and to shift any load bearing to the left arm.  On examination, right shoulder flexion was to 140 degrees, with pain onset at 130 degrees, while abduction was to 90 degrees, with pain onset at 80 degrees.  On repetitive use, right shoulder flexion was reduced to 130 degrees and abduction to 80 degrees.  Thus, there was additional limitation in range of motion following repetitive use testing, due to less movement than normal, weakened movement, excess fatigability, and pain on movement.  There was no tenderness to palpation or guarding of movements.  Muscle strength of the right shoulder flexors and abductors were each 4 out of 5.  There was no ankylosis of the glenohumeral articulation (shoulder joint).  Hawkins' impingement test, external rotation / infraspinatus strength test, and lift-off subscapularis test were each negative, but the empty-can test was positive, indicating a possible rotator cuff injury, including supraspinatus tendinopathy or tear.  There was a history of mechanical symptoms, such as clicking or catching, but not recurrent dislocation (subluxation).  There was no acromioclavicular joint condition or other impairment of the clavicle or scapula.  The Veteran had a related right shoulder scar, but the scar was not painful, unstable, or greater than 39 square cm (6 square inches).  Function was not so limited that the Veteran would be equally well served by an amputation with prosthesis.  X-rays showed no arthritis.  The right shoulder disability impacted the Veteran's ability to work in that even walking hurt her shoulder, as well as driving or lifting items the size of a gallon of liquid.  The examiner concluded that it would be reasonable to conclude that given the 10 degrees of decreased motion on repetitive motion testing that there would be at least a 10 degree loss of motion during a flare-up.  

Affording the Veteran the benefit of the doubt, the Board concludes that the objective medical evidence and the Veteran's statements regarding her symptomatology show disability that more nearly approximates that which warrants the assignment of a 20 percent disability rating for her right shoulder disability throughout the appellate time period.  See 38 C.F.R. § 4.7.  As noted above, the April 2007 VA examination report showed decreased range of motion to 115 degrees when accounting for pain.  In addition, the examiner indicated that additional loss of motion during flare-ups of pain could not be estimated without resort to speculation.  The August 2014 VA examination report indicated that there would be at least a 5 to 10 degree loss of motion during flare-ups.  As such, during flare-ups the Veteran's right shoulder range of motion would functionally be in the neighborhood of shoulder level.  This coupled with the Veteran's lay reports of difficulty with overhead activities and using her right arm for driving and other activities of daily living suggests that she has had consistent and significant limitation of her right shoulder functioning above the level of her shoulder.  Thus, although the Veteran did not meet the limitation of motion requirements for a 20 percent rating under DC 5201 prior to August 15, 2014, given the evidence of limitation of functioning during that period, the Board concludes that a 20 percent rating is warranted.  See DeLuca, 8 Vet. App. at 202; see also 38 C.F.R. §§ 4.40, 4.45.  

In reaching that conclusion as to the propriety of an increased rating, the Board recognizes that the September 2007 and May 2011 VA examination reports did not find objective evidence of painful motion.  That said, the examinations were not undertaken during a period of flare-up of pain and the Veteran has called into the question as to the adequacy of the examinations, in light of their sometimes cursory nature and misstatement of certain facts.  As such, the Board finds the other evidence of record of greater probative weight as to the true nature of the Veteran's right shoulder disability for the period prior to August 15, 2014.  

The assigned 20 percent rating is intended to compensate the Veteran for any functional limitation experienced as a result of the right shoulder problems not contemplated in DC 5201, specifically, the pain, weakness, and other problems experienced after repetitive motion and on flare-ups.  The Board acknowledges that such a finding is inconsistent with some of the objective medical evidence of record; however, these tests were not undertaken during a flare-up of pain and given the Veteran's ongoing treatment and competent lay reports as to her symptomatology, the Board will afford her the benefit of the doubt in awarding the 20 percent rating throughout the appellate time period.

From the evidence, the Board concludes that the Veteran is not entitled to a rating greater than 20 percent for any period on appeal.  A higher rating greater than 20 percent under DC 5201 is not warranted as the Veteran retains the ability to use her right shoulder to at least shoulder level (or 90 degrees), as evidenced by her statements and the objective medical evidence of record.  For a dominant limb, the Veteran would require limitation to midway between her side and shoulder level or roughly 45 degrees.  The Veteran has not made such an argument and the objective medical evidence of record does not support such a finding.  As the Veteran's pain-free range of motion is at or nearly to shoulder level, a 30 percent rating is not warranted under DC 5201.

No higher rating under a different DC can be applied.  The Board notes that there are other DCs relating to shoulder disorders, such as DC 5200 (ankylosis of the shoulder), DC 5202 (impairment of the humerus), and DC 5203 (impairment of the clavicle or scapula).  However, the Veteran's right shoulder disability is not manifested by an impairment of the humerus, clavicle, or scapula, and therefore DCs 5202 and 5203 are inapplicable.  Furthermore, ankylosis is "immobility and consolidation of a joint due to disease, injury, surgical procedure."  Lewis v. Derwinski, 3 Vet. App. 259 (1992) (citing Saunders Encyclopedia and Dictionary of Medicine, Nursing, and Allied Health at 68 (4th ed. 1987)).  The Veteran is able to move her right shoulder, so it is clearly not ankylosed.

To the extent that the Veteran's x-rays show evidence of arthritis, DC 5003 states that the severity of degenerative arthritis, established by x-ray findings, is to be rated on the basis of limitation of motion under the appropriate DC for the specific joint or joints affected, which in this case would be DC 5201.  38 C.F.R. § 4.71a, DC 5003 (2015).  Thus, there can be no separate rating for any evidence of arthritis.  Finally, the Board does not find any evidence to warrant a separate or higher rating for neurological symptoms.  See 38 C.F.R. § 4.124a, DCs 8510, 8511, 8610, 8611, 8710, 8711 (2015). 

As shown above, and as required by Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991), the Board has considered all potentially applicable provisions of 38 C.F.R. Parts 3 and 4, whether or not they have been raised by the Veteran.  In this case, the Board finds no provision upon which to assign a rating greater than 20 percent for the Veteran's right shoulder disability for any timeframe during the appellate time period.

Additional Considerations

The Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2015).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected right shoulder disability is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's right shoulder disability with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  Specifically, the Veteran has reported that her primary symptoms are pain, weakness, stiffness, and fatigue.  The assigned 20 percent rating contemplates these and other right shoulder symptoms.  As discussed above, the 20 percent rating also is intended to compensate the Veteran for her reported pain on extended activity and flare-ups of pain.  Thus, the schedular rating under DC 5299-5201 is adequate to fully compensate the Veteran for the disability on appeal.

In addition to the foregoing, the Board notes that a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Johnson  v. McDonald, 762 F.3d 1362 (2014).  In this case, the Veteran is service-connected for multiple disabilities.  The Veteran has not alleged that her currently service-connected disabilities combine to result in additional disability or symptomatology that is not already contemplated by the rating criteria for each individual disability, and with the exception of the ratings currently on appeal, has not indicated dissatisfaction with her otherwise assigned rating.

Further, there is no medical evidence indicating that the disability on appeal combines or interacts with her other service-connected disabilities, either separately or together, in such a way as to result in further disabilities, functional impairment, or additional symptomatology not accounted for by the rating criteria applicable to each disability individually.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

In short, the rating criteria reasonably describe the Veteran's disability level and symptomatology.  The Board, therefore, has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.

The Board also has considered the applicability of 38 U.S.C.A. § 1114(k) (special monthly compensation for the loss of use of one hand) and the other special monthly compensation provisions, based on the Veteran's reports of an inability to perform certain activities involving the right upper extremities; however, the objective evidence of record reflects that she retains significant range of motion with only slight weakness.  Clearly the Veteran retains the ability to use her right upper extremity in most situations and the Board finds that her limitations do not approximate the loss of use of that extremity as necessary for the award of special monthly compensation, given the evidence noted immediately above and in the body of the discussion.


ORDER

Entitlement to an increased rating of 20 percent prior to August 15, 2014, for right shoulder recurrent rotator cuff tears and multiple surgeries with bursitis is granted, subject to the laws and regulations controlling the award of monetary benefits.

Entitlement to an increased rating greater than 20 percent for right shoulder recurrent rotator cuff tears and multiple surgeries with bursitis is denied.



REMAND

The Board concludes that a remand is necessary for the Veteran's increased rating claim for recurrent lumbosacral strain.  

Pursuant to the Board's December 2013 remand, the Veteran was afforded a VA examination for her low back disability in August 2014.  The examiner noted review of the claims file and diagnoses of lumbosacral strain, intervertebral disc syndrome (IVDS), mild (non-progressive) scoliosis, and sciatica.  The Veteran reported pain flare-ups, which resulted in severe back pain and spasms that required bed rest for greater than 6 weeks during the last 12 months.  The examiner indicated that there was IVDS with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  The examiner also found it was at least as likely as not that the Veteran's IVDS was caused by the same injuries in service that resulted in her sciatica.

The Veteran and her representative have made multiple representations that she has experienced incapacitating episodes having a total duration of at least 6 weeks in the previous 12 months.  See, e.g., May 6, 2015, statement from the Veteran's representative.  This contention was repeated during the above August 2014 VA examination.  For rating purposes, however, 38 C.F.R. § 4.71a, Note (1) to Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, defines an incapacitating episode as "a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician."   (Emphasis added.)  The private and VA treatment records currently of record do not include any instances of bed rest prescribed by a physician.  The Board also finds it significant that during her August 2013 Board hearing she explicitly denied any physician-prescribed bed rest.  Given the representations of the Veteran's attorney representative and the notations of the August 2014 VA examination report, however, there is a suggestion that the Veteran has had periods of physician prescribed bed rest since the August 2013 Board hearing.  As these records have not been included in the claims file and are inconsistent with the evidence currently of record, a remand is required to afford the Veteran the opportunity to provide authorization to obtain records documenting physician prescribed bed rest or to provide such records to VA directly.  

In addition to the foregoing, the Board's prior remand also included the issue of entitlement to TDIU.  In an October 2014 rating decision, the RO granted entitlement to TDIU, effective from August 15, 2014.  In that rating decision, the RO acknowledged that the grant did not represent a complete grant of benefits on appeal and indicated that if the Veteran was satisfied with the decision to notify the RO.  Instead of indicating satisfaction with the decision, in a June 2015 statement the Veteran's representative indicated that the effective date of the grant of entitlement to TDIU should be from March 29, 2006.  

As claims for increased ratings include a claim for entitlement to TDIU pursuant to the Court's holding in Rice v. Shinseki, 22 Vet. App. 447 (2009), the issue of entitlement to TDIU prior to August 15, 2014, remains in appellate status.  As the RO failed to adjudicate the issue of entitlement to TDIU prior to August 15, 2014, and given that the claim is inextricably intertwined with the remanded increased rating claim for the low back disability, a remand for an SSOC considering the issue is necessary.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that she identify any private or VA physicians who have prescribed bed rest as treatment for her service-connected low back disability at any point following the August 2013 Board hearing.  For any private physicians identified, request that the Veteran provide authorization for VA to obtain all treatment records documenting the prescribed bed rest or, in the alternative, notify her that she can submit such records directly to VA.

2.  After conducting any additional development necessary as a result of the foregoing, readjudicate the Veteran's claims.  If a complete grant of all benefits requested is not granted, issue a supplemental statement of the case (SSOC) to the Veteran and her representative, and they should be given an opportunity to respond, before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


